_Martin, J.
_ _. , delivered the opinion ot the i Gourt. In this case objection having been made to the right of Oakley &- al. to appeal in a suit to which they were not parties, they insisted on their right of doing so on the ground of their interest in the matter in dispute. This interest was denied, and we directed a mandate to the court of probates to ascertain whether the appellants had really the interest on which they grounded their right of appeal.
After examining the evidence produced by the parties, the court of probates determined the appellants had such an interest as author, ized them to appeal.
The court, afterwards yielding to the request of the parties, examined witnesses and received other evidence, to ascertain whether Richard L. Philips, one of the appellees, be the son of Isaac Philips, deceased. The court: found that he was.
From the judgment of the court of probates Oakley & al. appealed.
Oakley S? Thomas for the plaintiffs—Boyce ^or the defendants.
Our mandate required the court of probates to ascertain whether Oakley So al. had an in-teregt jn tjie matter in dispute. From its de-cisión that thc^ had, the adverse party did not appeal.
Of the effect of the finding of the judge on the question afterwards submitted to him, we have now nothing to do; it suffices that the question submitted was acted on, and accordingly the appellees must answer to the petition of appeal of Oakley & al.
The appeal from the judgment of the court of probates on the question submitted to it by the court, being by the party in whose favour the judgment is, must be dismissed with costs.